Melvin Mayfield, Judge, dissenting. I want to voice my disagreement with the result reached by the majority opinion in this case. I understand that the Arkansas Supreme Court has changed the rule that allowed a notice of appeal, filed after the judgment was rendered, to become effective at the time the judgment is entered. I also understand that this court is bound by the decision of our supreme court. But I do not understand that the judges of this court are obligated to search the record to determine whether the notice of appeal was filed before or after the judgment was entered. The abstract and briefs in this case do not reveal that the notice of appeal was filed before the entry of the judgment, and the issue is not raised by the appellee. Even though the timely filing of a notice of appeal is jurisdictional, and we have the duty to determine whether we have jurisdiction of the appeal, I know of no requirement that we must search the record to see if the notice of appeal was timely filed. In fact, the Arkansas Supreme Court has said that we have no such duty — for good reason. In effect, appellants ask all seven members of this court to examine the entire will which is attached to the single transcript as an exhibit. “[F]or a hundred years we have pointed out, repeatedly, that there being only one transcript it is impractical for all members of the court to examine it, and we will not do so.” Zini, 289 Ark. at 344, 711 S.W.2d at 478. Further, even though our review of this case is de novo, our review is on the record as abstracted, not upon the transcript. Id. Mills v. Holland, 307 Ark. 418, 820 S.W.2d 63 (1991). I dissent.